DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is response to communications filed February 8, 2021.

Status of Claims
1.	Claims 1-2, 5-7, 26-28, 30, 61, 64-65 and 68-69 are pending and currently under consideration for patentability.  Claims 68-69 are newly added as of the February 8, 2021 claim amendment.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on February 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Arguments
3.	Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant argues that the claimed subject matter taken as a whole cannot be said to be obvious without some apparent reason to combine the known elements in the fashion claimed.  However, in examiner’s most recent rejection of claim 1, as suggested by Weston in paragraph [0048].  Additionally, one having ordinary skill in the art would be motivated to provide the second check valve in an outlet conduit rather than directly at the blister, in order to prevent any unintentional fouling of the valve. Accordingly, contrary to applicant’s argument, examiner has provided an explanation as to why the claimed invention as a whole would have been obvious; specifically, to allow venting of the blister while preventing retrograde flow and potential fouling of the valve.
In response to applicant’s argument that Andresen satisfies the need of allowing fluids to flow out of the blister through the outlet port, but not in the reverse direction, therefore, there is no reason for a person having ordinary skill in the art to modify Andresen to include the conduit of Weston, examiner respectfully disagrees.  As applicant correctly points out, in paragraph [0043], Andresen already discloses the use of a non-return valve (7’) being present in the outlet from the pump.  Since an outlet is defined as “a pipe or hole through which water or gas may escape,” it could be argued that the “outlet” disclosed by Andresen could be interpreted as a conduit for having a fluid path and an inherent; however, Andresen fails to explicitly expand upon the disclosed outlet.  Accordingly, examiner utilized Weston to show a similar negative pressure system, which uses a similar non-return valve within an explicitly disclosed outlet conduit - clearly teaching that venting valves are well-known in the art to be placed within outlet conduits, and it would be obvious to one having ordinary skill in the art to modify the pump outlet disclosed by Andresen to be a conduit, similar to that disclosed by Weston.  Examiner additionally provided motivation for such a modification from knowledge generally available to one having ordinary  one having ordinary skill in the art would be motivated to provide the second check valve in an outlet conduit rather than directly at the blister, in order to prevent any unintentional fouling of the valve. Applicant further argues that such an explanation constitutes nothing more than a conclusory statement prohibited by KSR.  Not only would one having ordinary skill in the art conclude that separation between the compressible foam pump and the non-return valve disclosed by Andresen would prevent any unintentional fouling of the valve since it would not be in direct contact with the potentially fouled compressible foam pump - one having ordinary skill in the art would also come to the conclusion of obviousness for: combining prior art elements (outlet with outlet conduit) according to known methods to yield predictable results, simple substitution of one known element (outlet conduit) for another (outlet) to obtain predictable results, use of known techniques to improve similar devices in the same way, and obviousness to try. See MPEP 2141 (III). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). One having ordinary skill in the art wound have the knowledge to conclude that separation between the compressible foam pump and the non-return valve disclosed by Andresen would prevent any unintentional fouling of the valve since it would not be in direct contact with the compressible foam pump which could be fouled from a highly exuding wound or simply from continued use.
Accordingly, each of the rejections presented in the most recent Office action are maintained.
In response to applicants argument that new claims 68 and 69 are allowable over the cited reference; examiner cites Whyte et al. (US PGPUB 2014/0200533) as a secondary reference for teaching and providing motivation for the use of an upstream layer and a downstream layer, with the absorbent configured to be positioned in between; wherein the upstream layer and downstream layer each have a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

4.	Claims 1, 2 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Andresen et al. (US PGPUB 2011/0137271) in view of Weston (US PGPUB 2005/0261642).


5.	With regard to claim 1, Andresen discloses a system (component, 1’; Figs. 6, 7) for providing negative-pressure therapy to a tissue site (abstract; [0042]), the system (1’) comprising: an absorbent (compressible body, 5’; “natural sponge” which is inherently absorbent; [0024]); a sealing layer (second plastic film, 6’) configured to cover the absorbent (5’); a blister (unnamed structure housing manual pump, 9; Fig. 7) having flexible walls ([0043]) and fluidly coupled (via “line” (lacking a reference numeral) leading from the pump 9 into the space containing the compressible body 5') to the absorbent (5’), the blister (flexible housing of 9) having a collapsed position and an expanded position (“resilient, compressible, foam material”; [0043]); a foam block (9; “resilient, compressible, foam material”; [0043]) disposed in the blister (unnamed structure housing 9), the foam block (9) having an inherent compressive force deflection greater than a compressive force deflection of a tissue interface (film layer, 2) configured to be positioned between the tissue site and the absorbent (5’); a first conduit (“line” leading from the pump 9 into the space containing the compressible body 5'; [0043]) configured to fluidly couple the blister (flexible housing for 9) to the absorbent (5’); a fluid outlet (“outlet” from the pump (lacking a reference numeral); [0043]) configured to fluidly couple the blister (flexible housing for 9) to the ambient environment (Fig. 6); a first check valve (unlabeled “non-return valve”; [0043]) disposed in the first conduit (“line” leading from the pump 9 into the space containing the compressible body 5') and configured to prevent fluid flow from the blister (flexible housing for 9) into the absorbent (5’) if the blister (flexible housing for 9) is moved from the expanded position to the collapsed position (“a non-return valve is preferably also present in the line leading from the pump into the space containing the 
	While Andresen discloses an “outlet” of the pump (9) which includes a non-return valve (7’), Andresen fails to explicitly disclose a second conduit configured to couple the blister to the ambient environment, wherein the second check valve is disposed in the second conduit.
	However, Weston discloses a similar system for providing negative-pressure therapy to a tissue site (wound treatment appliance, 210; Fig. 3; abstract; [0046-0047]), wherein a blister (suction bulb, 281) having flexible walls and fluidly coupled to the wound dressing (220), the blister (281) having a collapsed position and an expanded position to generate negative pressure at the wound site ([0048]), a first conduit (284) fluidly coupling the blister (281) to the wound dressing (220), and a second conduit (exhaust tubing member, 285) configured to fluidly couple the blister to the ambient environment ([0048]), wherein a check valve (exhaust control valve, 286) is disposed in the second conduit (285) and configured to prevent fluid flow from the ambient environment into the blister (281) if the blister is moved from the collapsed position to the expanded position ([0048]).
	Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pump outlet disclosed by Andresen to include a conduit for placement of the second check valve, similar to that disclosed by Weston, in order to allow fluids to flow out of the blister through an outlet port conduit, but not to flow in the reverse direction, as suggested by Weston in paragraph [0048].  Additionally, one having ordinary skill in the art would be motivated to provide the second check valve in an outlet conduit rather than directly at the blister, in order to prevent any unintentional fouling of the valve.

With regard to claim 2, Andresen discloses that the absorbent (5’) is coupled to the sealing layer (6’), the sealing layer (6’) having a periphery extending beyond an edge of the absorbent (5’; Figs. 6, 7); the blister (flexible housing for 9) is coupled to the sealing layer (6’; Figs. 6, 7); and the first conduit (line connecting 5’ to 9 that is lacking a reference numeral) fluidly couples the absorbent (5’) to the blister (flexible housing for 9) through the sealing layer (6’; Figs. 6, 7; [0043-0044]; [0019]).

7.	With regard to claim 61, Andresen discloses a method for providing negative-pressure (sub-pressure) therapy to a tissue site (abstract; [0005]; [0042]; [0044]; Figs. 6, 7), the method comprising: positioning a dressing assembly (1’) adjacent to the tissue site, the dressing assembly (1’) having: an absorbent (5’; [0024]); a sealing layer (6’) configured to cover the absorbent (5’); a blister (flexible housing for 9) fluidly coupled (via line lacking reference numeral) to the absorbent (5’), the blister (flexible housing for 9) having a collapsed position and an expanded position ([0043]), the blister (flexible housing for 9) comprising a source cavity (interior of flexible housing for 9) and a foam block (9; “resilient, compressible, foam material”; [0043]) disposed in the source cavity, the foam block (9) configured to bias the blister (flexible housing for 9) to the second position; wherein the foam block (9) having an inherent compressive force deflection greater than a compressive force deflection of a tissue interface (film layer, 2) configured to be positioned between the tissue site and the sealing layer (6’); a first tube (“line” lacking reference numeral) configured to fluidly couple the blister (flexible housing for 9) to the absorbent (5’); a fluid outlet (outlet from the pump (lacking a reference numeral)) configured to fluidly couple the blister (flexible housing for 9) to the ambient environment ([0043]); a first check valve disposed in the first tube (“line” lacking reference numeral) and configured to prevent fluid flow from the blister (flexible housing for 9) into the absorbent (5’) if the blister (flexible housing for 9) is moved from the expanded position to the collapsed position (“a non-return valve is preferably also present in the line leading from the pump into the space containing the compressible body 5' in order to ensure that air is not pressed against the wound when said pump 9 is actuated”; [0043]); and a second check valve (7’) fluidly coupled to fluid outlet and configured to prevent fluid flow from the ambient environment into the blister 
While Andresen discloses an “outlet” of the pump (9) which includes a non-return valve (7’), Andresen fails to explicitly disclose a second tube configured to couple the blister to the ambient environment, wherein the second check valve is disposed in the second tube.
	However, Weston discloses a similar system for providing negative-pressure therapy to a tissue site (wound treatment appliance, 210; Fig. 3; abstract; [0046-0047]), wherein a blister (suction bulb, 281) having flexible walls and fluidly coupled to the wound dressing (220), the blister (281) having a collapsed position and an expanded position to generate negative pressure at the wound site ([0048]), a first tube (284) fluidly coupling the blister (281) to the wound dressing (220), and a second tube (exhaust tubing member, 285) configured to fluidly couple the blister to the ambient environment ([0048]), wherein a check valve (exhaust control valve, 286) is disposed in the second tube (285) and configured to prevent fluid flow from the ambient environment into the blister (281) if the blister is moved from the collapsed position to the expanded position ([0048]).
	Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pump outlet disclosed by Andresen to include a tube for placement of the second check valve, similar to that disclosed by Weston, in order to allow fluids to flow out of the blister through an outlet port conduit, but not to flow in the reverse direction, as suggested by Weston in paragraph [0048].  Additionally, one having ordinary skill in the art would be motivated to provide the second check valve in an outlet conduit rather than directly at the blister, in order to prevent any unintentional fouling of the valve.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Andresen in view of Weston, as applied to claim 1 above, in further view of Locke et al. (US PGPUB 2014/0012213).

9.	With regard to claim 5, While Andresen discloses that the periphery of the sealing layer (6’) further comprises: a barrier layer (release material (not shown); [0012]; [0020]; [0033]); a bonding layer (first plastic film, 2’) coupled to the barrier layer (via 3’); and a sealing adhesive layer (adhesive layer, 3’) having a plurality of apertures (openings, 8’) and coupled to the barrier layer (prior to use; Figs. 6, 7), Andresen and Weston are silent in regard to an bonding adhesive layer, wherein the bonding adhesive layer is configured to extend at least partially through the plurality of apertures in the sealing adhesive layer in response to force applied to the barrier layer.  
	However, Locke discloses releasable medical drapes (abstract; Fig. 3) with a barrier layer (liquid impermeable layer, 132; [0031]), a bonding adhesive layer (pressure-sensitive adhesive, 138; [0034]) and a sealing adhesive layer with apertures (soft gel layer, 144, with apertures, 146; [0035]). The seal created from this combination of layers helps prevent leaks in the dressing ([0026]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the periphery of the sealing layer disclosed by Andresen in view of Weston to include a bonding adhesive layer, similar to that disclosed by Locke, in order to prevent exudate and other fluid from leaking out of the dressing, as suggested by Locke in paragraph [0026].

10.	With regard to claims 6 and 7, While Andresen discloses that the bonding layer (2’) is coupled to the sealing layer (3’; Figs. 6, 7), Andresen and Weston are silent in regard to the bonding adhesive layer and the sealing adhesive layer being registered with each other, and coupled to one another.
	However, Locke discloses that the bonding adhesive layer and the sealing adhesive layer are registered with each other ([0041-0042]; gel layer and pressure sensitive adhesive layer are registered 
Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the periphery of the sealing layer disclosed by Andresen in view of Weston to include a bonding adhesive layer that registers with the sealing adhesive layer, similar to that disclosed by Locke, in order to prevent exudate and other fluid from leaking out of the dressing, as suggested by Locke in paragraph [0026].

11.	Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Andresen in view Weston, as applied to claim 1 above, in further view of Weston (US PGPUB 2011/0046585; hereinafter Weston2).

12.	With regard to claim 26, Andresen and Weston are silent in regard to a filter disposed in a fluid path between the first check valve and the blister.
	However, Weston2 discloses a reduced pressure treatment system for treating tissue damage (abstract; Fig. 8a) including a filter (253) along the suction line; the filter prevents pathogenic material from entering the suction source (such as a vacuum or blister; [0078]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Andresen in view of Weston to include a filter disposed in the fluid path between the first check valve and the blister, similar to that disclosed by Weston2, in order to prevent pathogenic material from entering the blister, as suggested by Weston in paragraph [0078].

13.	With regard to claim 27, Andresen is silent in regard to the filter comprising a hydrophobic porous polymer.

	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Andresen to include a hydrophobic porous filter disposed in the fluid path between the first check valve and the blister, similar to that disclosed by Weston and Weston2, in order to prevent pathogenic material from entering the blister, as suggested by Weston2 in paragraph [0078].

14.	With regard to claim 28, Andresen is silent in regard to the filter including gel-blocking properties. However, the combination of Andresen in view of Weston and Weston2 substantially discloses the claimed invention. As the filter is microporous and can prevent microbes and aerosols from passing through, one having ordinary skill in the art would know that the filter described by Weston2 ([0078]) has gel-blocking properties.

15.	Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over Andresen in view of Weston, as applied to claim 1 above, in further view of Riesinger (US PGPUB 2008/0306456).

16.	With regard to claim 30, While Andresen discloses that the volume of said compressible body (5’) will vary depending on the magnitude of the desired sub-pressure and the size of the body (5’; [0034]); and where air is sucked out of the body (5’) by the blister (flexible housing of 9), a maximal efficiency can be expected thereby allowing a theoretically optimal design of said body, and body of a smaller size can therefore be used ([0037]), Andresen and Weston fail to explicitly disclose that the blister has a larger volume than a combined volume of the absorbent and a tissue interface.
	However, Riesinger teaches a wound treatment device with an elastically deformable vacuum-generating element (abstract), comprising hollow body (4.2; Fig. 9b) surrounding the wound contact layer 
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the blister disclosed by Andresen in view of Weston to have a larger volume than that of the tissue interface layer and the absorbent, similar to that taught by Riesinger, in order to allow for sufficient space for the application of medication, as suggested by Riesinger in paragraph [0064], lines 7-12.

17.	Claims 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Andresen in view of Weston, as applied to claim 61 above, in further view of Nguyen et al. (WO 2011/162862). Whyte et al. (US PGPUB 2014/0200533)

18.	With regard to claims 64 and 65, Andresen and Weston are silent in regard to indicating that a pressure at the absorbent is about a therapy pressure, by collapsing the blister from the expanded position to the collapsed position to evacuate the blister; and maintaining the blister in the collapsed position.
	However, Nguyen discloses a wound dressing (abstract), wherein indicating that a pressure at the absorbent is about a therapy pressure (Pg. 10: Lines 5-7; pressure gauge allows the user to determine whether or not the device is operating at the correct pressure); and collapsing the blister (20) from the expanded position to the collapsed position to evacuate the blister; and maintaining the blister in the collapsed position (Fig. 1; Pg. 6: Lines 8-25, the blister is compressed to start, it is repeatedly compressed by the user while the dressing is being used).
	Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Andresen in view of Weston to include an indication that a pressure at the absorbent is about a therapy pressure, similar to that .

19.	Claims 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Andresen in view of Weston, as applied to claim 1 above, in further view of Whyte et al. (US PGPUB 2014/0200533).

20.	With regard to claims 68-69, Andresen and Weston are silent in regard to an upstream layer and a downstream layer, with the absorbent configured to be positioned in between; wherein the upstream layer and downstream layer each have a hydrophobic side and a hydrophilic side, wherein the hydrophilic side is configured to acquire fluid from the hydrophobic side and assist in moving the fluid into the absorbent.
	However, Whyte discloses a dressing with asymmetric absorbent core for negative pressure wound therapy (abstract; Fig. 1), the dressing comprising: an absorbent (absorbent member, 124); a sealing layer (drape, 108) configured to cover the absorbent (124); an upstream layer (126) and a downstream layer (128), with the absorbent (124) configured to be positioned in between (Figs. 2, 3; [0038-0041]); wherein the upstream layer (126) and downstream layer (128) each have a hydrophobic side (130 and 134) and a hydrophilic side (132 and 136), wherein the hydrophilic side is configured to acquire fluid from the hydrophobic side (130 and 134) and assist in moving the fluid into the absorbent (124; [0005-0007]; [0010-0011]; [0045]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Andresen in view of Weston to enclose the absorbent with an upstream and downstream layer, similar to that disclosed by Whyte, in order to provide an absorbent pouch for collecting fluid from a tissue site, wherein the pouch has an upstream layer including a hydrophobic wicking surface for distributing bodily fluids from the wound and a hydrophilic fluid acquisition surface for aiding bodily fluid movement into the absorbent, as suggested by Whyte in paragraph [0039] and a downstream layer including a hydrophobic wicking surface for .

Conclusion
21.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANDREW J MENSH/Primary Examiner, Art Unit 3781